DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the claim recites a seat delivery and deployment system which uses one and only one piston mounted on a mandrel which is actuated by an internally deployed power charge.  While seat delivery tools uses power charge actuators are known (see Crow 2017/0321507), such references expressly require the use of multiple pistons to apply force between the power charge and driving mechanisms.  As such, it would render the invention non-operative to remove such additional mounted pistons and would require substantial redesign in order to achieve the same function using only one piston.
Regarding Claim 11, the claim recites an adaptive seat driving mechanism which uses a specifically dimensioned piston having equal area end surfaces so as to achieve a net force balance for the piston.  While systems using piston which may be seen as having net force balance (in so far as they have conditions where an equilibrium external pressure would achieve net zero force as seen in Crow), such systems do not disclose having the same area end surfaces.  In contrast, the piston end surfaces of Crow are expressly not shown as having equal areas, and as such to require such a structural feature would require an improper degree of reliance on hindsight reasoning.
Regarding Claim 19, the claim recites that the single piston used to set the adaptive seat it shifted in response to direct gas pressure from the power charge.  While references like Crow teach the use of a power charge for actuating the piston and seat, such references do not include direct exposure of the charge gas and the piston (noting that multiple intermediate structures provide for indirect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676